          Case 1:19-cv-03729-DLF Document 20 Filed 08/04/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
BLACK ROCK CITY LLC,                         )
                                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )      Civil Action No. 19-cv-03729-DLF
                                             )
DAVID BERNHARDT,                             )
                                             )
SECRETARY OF THE INTERIOR et al.,            )
                                             )
       Defendants.                           )
                                             )

                         DEFENDANTS’ RESPONSE
               TO PLAINTIFF’S MOTION TO AMEND COMPLAINT

       In accordance with the Court’s minute entry dated July 7, 2020, Defendants hereby

respond to Plaintiff’s motion to amend complaint (Doc. No. 19). Defendants moved under

Federal Rule of Civil Procedure 12(b)(6) on May 22, 2020, to dismiss the original complaint

(Doc. No. 16). Within the time prescribed for filing of “a memorandum of points and

authorities in opposition to the motion” Plaintiff filed only an amended complaint. See Local

Civil Rule 7(b). In such circumstances the Court “may treat the motion as conceded.” Id.;

Cohen v. Bd. of Trs. of the Univ. of D.C., 819 F.3d 476, 480-81 (D.C. Cir. 2016) (affirming “at

least insofar as dismissal was without prejudice”); Barnes v. D.C., 42 F. Supp. 3d 111 (D.D.C.

2014) (addressing whether dismissal should be with or without prejudice). Through

withdrawal of the Interior Board of Land Appeals as a party and the “failure to act” claims

under 5 U.S.C. §706(1), Defendants have achieved substantial objectives of the motion to

dismiss. Defendants agree that it will conserve future resources of the parties and the Court to

allow the proposed amendment if dismissal of the case would only trigger filing of a new

action. Under these circumstances, Defendants do not suffer prejudice in a manner that would
         Case 1:19-cv-03729-DLF Document 20 Filed 08/04/20 Page 2 of 2




justify opposition in the Rule 15 analysis. Accordingly, Defendants do not oppose the motion

to amend complaint (Doc. No. 19).


DATE: August 4, 2020                        Respectfully submitted,

                                            JEAN E. WILLIAMS
                                            Deputy Assistant Attorney General
                                            Environment and Natural Resources Division
                                            United States Department of Justice


                                             /s/ Paul A. Turcke
                                            PAUL A. TURCKE
                                            Trial Attorney
                                            Natural Resources Section
                                            P.O. Box 7611
                                            Washington, D.C. 20044-7611
                                            Telephone: 202-353-1389
                                            E-mail: paul.turcke@usdoj.gov

                                            Counsel for Defendants




                                               2
